     Case 3:20-cv-01577-GPC-WVG Document 19 Filed 02/12/21 PageID.696 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    IRMA SANTANA and RAFAEL                            Case No.: 20cv1577-GPC(WVG)
      SANTANA,
12
                                       Plaintiffs,       ORDER DENYING DEFENDANTS’
13                                                       MOTION TO STRIKE
      v.
14
                                                         [DKT. NOS. 12.]
      BSI FINANCIAL SERVICES, INC.; U.S.
15
      BANK TRUST N.A. AS TRUSTEE OF
16    THE SCIG SERIES III TRUST; AND,
      DOES 1 THROUGH 10 INCLUSIVE,,
17
                                     Defendants.
18
19
            Before the Court is Defendants’ motion to strike the first amended complaint
20
      (“FAC”) as untimely and is fully briefed. (Dkt. Nos. 12, 16, 17.) Based on the reasoning
21
      below, the Court DENIES Defendants’ motion to strike the FAC.
22
                                            Background
23
            On June 15, 2020, Plaintiffs Irma Santana and Rafael Santana, (collectively
24
      “Plaintiffs”), proceeding pro se, filed a complaint in San Diego County Superior Court
25
26
27
28

                                                     1
                                                                              20cv1577-GPC(WVG)
     Case 3:20-cv-01577-GPC-WVG Document 19 Filed 02/12/21 PageID.697 Page 2 of 5



 1    against Defendant BSI Financial Services, Inc. (“BSI”)1, and U.S. Bank Trust National
 2    Association, as Trustee of The SCIG Series III Trust (“U.S. Bank”) (collectively
 3    “Defendants”) alleging eighteen causes of action arising from an alleged wrongful
 4    foreclosure of their home. (Dkt. No. 1-2, Compl.) The Complaint was removed to this
 5    Court on August 14, 2020. (Dkt. No. 1, Not. of Removal.) On October 20, 2020, the
 6    Court granted in part and denied in part Defendants’ motion to dismiss with leave to file a
 7    first amended complaint by November 13, 2020. (Dkt. No. 8 at 22.) However, the FAC
 8    was not filed until November 18, 2020. (Dkt. No. 11.) On November 19, 2020 Plaintiff
 9    Rafael Santana filed a motion for leave to electronically file documents which was
10    granted on the same day. (Dkt. Nos. 9, 10.)
11           On December 10, 2020, Defendants filed the instant motion to strike the FAC
12    under Federal Rule of Civil Procedure (“Rule”) 12(f) and 15(a)2 as untimely and Civil
13    Local Rule 15.1(c) for failing to timely file a red-lined version of the FAC, and also
14    moves to strike the prayer for attorney’s fees because Plaintiffs are proceeding pro se.
15    (Dkt. No. 12.) On December 23, 2020, Plaintiffs’ counsel filed a notice of appearance for
16    the limited scope of defending Defendants’ motion to dismiss. (Dkt. No. 14.) On the
17    same day, Plaintiffs filed their red-lined version of the FAC. (Dkt. No. 15.) Plaintiffs,
18    now with counsel, filed an opposition on January 14, 2021. (Dkt. No. 16.) Defendants
19    filed a reply indicating they withdraw the request to strike attorney’s fees allegations
20    because Plaintiff had recently retained counsel for a limited scope. (Dkt. No. 17 at 4.)
21           Plaintiffs explain that they had retained counsel for the limited purpose of
22    preparing Plaintiff’s FAC. (Dkt. No. 16-1, Johnson Decl. ¶ 2.) The paralegal for
23    Plaintiffs’ counsel states she received the FAC for filing around 4:30 p.m. on Thursday,
24
25    1
        Defendant Servis One, Inc. d/b/a/ BSI Financial Services states it was erroneously sued as BSI
26    Financial Services, Inc. (Dkt. No. 12 at 1.)
      2
        Defendants rely on Rule 15(a)(1) to support its motion that the FAC was not timely, (Dkt. No. 12 at 5)
27    but that rule does not apply as it addresses the filing of an amended complaint “as a matter of course”
      and not when leave to amend was granted by the Court as in this case. Moreover, because the Court set
28    a deadline for Plaintiffs to file a FAC, Rule 15(a)(1) does not apply. See Rule 15(a)(2).

                                                         2
                                                                                           20cv1577-GPC(WVG)
     Case 3:20-cv-01577-GPC-WVG Document 19 Filed 02/12/21 PageID.698 Page 3 of 5



 1    November 12, 2020. (Id. ¶ 3.) Plaintiffs had informed her that they had made a request
 2    for ECF privileges, completed the information required and submitted it to the Court.
 3    (Id.) Later, she learned those privileges were ultimately denied.3 (Id.) Because counsel
 4    received the filing late on Thursday, they missed the deadline for overnight shipping for
 5    FEDEX and USPS and so mailed the FAC via USPS Priority on November 13, 2020.
 6    (Id. ¶ 4.) As such, the FAC did not get filed until November 18, 2020. (Id. ¶ 6.)
 7    Moreover, the filing of a late red-lined version of the FAC was also due to excusable
 8    neglect as it was inadvertently omitted due to the last minute confusion whether Plaintiffs
 9    could file electronically. (Id. ¶ 7; Dkt. No. 15, Not. of Errata.)
10                                                   Discussion
11        A. Federal Rule of Civil Procedure 12(f)
12           Rule 12(f) provides that the court “may strike from a pleading an insufficient
13    defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.
14    12(f). “The function of a 12(f) motion to strike is to avoid the expenditure of time and
15    money that must arise from litigating spurious issues by dispensing with those issues
16    prior to trial . . . .” Whittlestone, Inc. v. Handi–Craft Co., 618 F.3d 970, 973 (9th Cir.
17    2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev'd on
18    other grounds 510 U.S. 517 (1994)). “Motions to strike are ‘generally disfavored
19    because they are often used as delaying tactics and because of the limited importance of
20    pleadings in federal practice.’” Cortina v. Goya Foods, Inc., 94 F. Supp. 3d 1174, 1182
21    (S.D. Cal. 2015) (quoting Rosales v. Citibank, 133 F. Supp. 2d 1177, 1180 (N.D. Cal.
22    2001)).
23           Defendants argue that that the FAC should be stricken because it was not timely
24    filed by November 13, 2020, the Court imposed deadline, and Plaintiffs failed to timely
25    comply with Local Civil Rule 15.1(c) which requires that any amended pleading be
26
27
      3
       There is no indication on the court’s docket that Plaintiffs attempted to file for ECF privileges and
28    were denied in November 2020.

                                                           3
                                                                                             20cv1577-GPC(WVG)
     Case 3:20-cv-01577-GPC-WVG Document 19 Filed 02/12/21 PageID.699 Page 4 of 5



 1    accompanied by a redlined version showing how that pleading differs from the previously
 2    dismissed pleading. See Civ. Local R. 15.1(c). Plaintiffs oppose arguing the Court
 3    should allow the untimely filing of the FAC as well as the filing the redlined copy of the
 4    FAC due to excusable neglect. (Dkt. No. 16 at 5-6.)
 5          Rule 6(b) permits a court, at its discretion, to accept a late filing when the movant's
 6    failure to meet the deadline was the result of excusable neglect. Fed. R. Civ. P. 6(b)
 7    (“[w]hen an act may or must be done within a specified time, the court may, for good
 8    cause extend the time: . . . (B) on motion made after the time has expired if the party
 9    failed to act because of excusable neglect.”). “This rule, like all the Federal Rules of
10    Civil Procedure, is to be liberally construed to effectuate the general purpose of seeing
11    that cases are tried on the merits.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,
12    1259 (9th Cir. 2010) (citations, internal quotation marks, and modifications omitted). A
13    “determination of whether neglect is excusable is an equitable one that depends on at
14    least four factors: (1) the danger of prejudice to the opposing party; (2) the length of the
15    delay and its potential impact on the proceedings; (3) the reason for the delay; and (4)
16    whether the movant acted in good faith.” Bateman v. U.S. Postal Serv., 231 F.3d 1220,
17    1223–24 (9th Cir. 2000) (citing Pioneer Inv. Servs. Co. v. Brunswick Associates Ltd.
18    P'ship, 507 U.S. 380, 395 (1993)). “Although inadvertence, ignorance of the rules, or
19    mistakes construing the rules do not usually constitute ‘excusable’ neglect, it is clear that
20    ‘excusable neglect’ under Rule 6(b) is a somewhat ‘elastic concept’ and is not limited
21    strictly to omissions caused by circumstances beyond the control of the movant.”
22    Pioneer Inv Servs., 507 U.S. at 392.
23          Here, Plaintiffs have demonstrated excusable neglect for failing to timely file the
24    FAC as well as the red-lined version of the FAC due to confusion and misplaced reliance
25    on inaccurate information whether Plaintiffs could electronically file the FAC and the
26    subsequent inability to access overnight service. They contend that they promptly
27    corrected the failure to file a red-lined version of the FAC once they were notified of the
28    error in Defendants’ motion. The Court also notes that Plaintiffs signed the FAC on on

                                                    4
                                                                                  20cv1577-GPC(WVG)
     Case 3:20-cv-01577-GPC-WVG Document 19 Filed 02/12/21 PageID.700 Page 5 of 5



 1    November 12, 2020 indicating an intent to file it by the deadline of November 13, 2020.
 2    In response, Defendants have not asserted any prejudice from the five day delay, a short
 3    period of time. Further, there is no evidence of bad faith. After a review of the four
 4    factors, the Court DENIES Defendants’ motion to strike the pleading as untimely.
 5            In reply Defendants assert that the redlined version misrepresents changes made to
 6    the original complaint. (Dkt. No. 17 at 3.) Because it appears that the red-lined version
 7    is not an accurate representation of the changes made to the FAC, the Court DIRECTS
 8    Plaintiffs to amend their red-lined version of the FAC to identify accurately all changes
 9    made.
10                                            Conclusion
11            Based on the above, the Court DENIES Defendants’ motion to strike the FAC and
12    DIRECTS Plaintiffs to file an amended red-lined version of the FAC on or before
13    February 19, 2021. The hearing set on February 19, 2021 shall be vacated.
14            IT IS SO ORDERED.
15    Dated: February 12, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                 20cv1577-GPC(WVG)
